           Case 3:19-cv-05434-EMC Document 1 Filed 08/29/19 Page 1 of 3


1    KATHERINE A. ALBERTS, ESQ. (SBN: 212825)
     LEONE & ALBERTS
2    A Professional Corporation
3
     1390 Willow Pass Road, Suite 700
     Concord, CA 94520
4    Tel: (925) 974-8600
     Fax: (925) 974-8601
5
     Attorneys for Defendant
6    ALAMEDA UNIFIED SCHOOL DISTRICT
7
                                 UNITED STATES DISTRICT COURT
8
                                NORTHERN DISTRICT OF CALIFORNIA
9

10   KARMA QUICK-PANWALA;                           Case No.: 3:19-cv-5434

11                 Plaintiff,

12   vs.                              NOTICE OF REMOVAL OF ACTION
                                      UNDER 28 U.S.C. §§ 1441(b) and 1441(c)
13
     ALAMEDA UNIFIED SCHOOL DISTRICT; [FEDERAL QUESTION]
14   and DOES 1 through 10;
                                      (Alameda County Superior Court Case No.
15               Defendants.          HG19028643)
16
                                                    Action Filed: July 25, 2019
17

18          TO THE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE

19   NORTHERN DISTRICT OF CALIFORNIA:

20          PLEASE TAKE NOTICE that Defendant ALAMEDA UNIFIED SCHOOL DISTRICT

21   hereby removes to this Court, the State court action of Karma Quick-Panwala v. Alameda

22   Unified School District, et al., Alameda County Superior Court Case No. HG19028643 pursuant

23   to 28 U.S.C. §§1441(b) and 1441(c).

24          Removal is based on the following grounds:

25          1.     On July 25, 2019, a Summons and Complaint for Damages was filed in the

26   Superior Court of the State of California, Alameda County, where this action is now pending as

27   Karma Quick-Panwala v. Alameda Unified School District, et al., Alameda County Superior

28   Court Case No. HG19028643. Defendant was served with the Summons, Civil Cover Sheet, and

                                            1
     DEFENDANT ALAMEDA UNIFIED SCHOOL DISTRICT’S NOTICE OF REMOVAL OF ACTION UNDER
     28 U.S.C. § 1441
           Case 3:19-cv-05434-EMC Document 1 Filed 08/29/19 Page 2 of 3


 1   Complaint on June 30, 2019. A true and correct copy of the Summons, Civil Case Cover Sheet,
 2   and Complaint, are attached hereto as Exhibit A. No other papers or pleadings have been served
 3   on Defendant in this Action.
 4           2.      Defendant’s answer to the Complaint was filed in Alameda County Superior
 5   Court Case No. HG19028643 on August 29, 2019. A copy of Defendants’ answer with demand
 6   for jury trial is attached hereto as Exhibit B. Defendant has not filed any other papers or
 7   pleadings in this matter in the Superior Court.
 8           3.      The Complaint asserts cause of actions against this removing Defendant for
 9   violation of 42 U.S.C. § 12131, et seq. [Title II of the Americans with Disabilities Act] [Compl.,
10   pp. 7:1- 9:5] and 29 U.S.C. § 794, et seq. [violation of Section 504 of the Rehabilitation Act]
11   [Compl., pp. 9:7 - 10:8]. The Complaint also includes State law claims.
12           4.      This Court has original jurisdiction of this civil action pursuant to 28 U.S.C. §
13   1331 because Plaintiff has alleged violations arising under the laws of the United States, namely
14   42 U.S.C. § 12131 [Compl., pp. 7:1 - 9:5] and 29 U.S.C. § 794, et seq. [Compl., pp. 9:7 - 10:8].
15           5.      This Court has supplemental jurisdiction over Plaintiff’s State law claims
16   pursuant to 28 U.S.C. § 1367(a) because they arise from the same set of facts giving rise to
17   Plaintiff’s federal claim such that Plaintiff’s federal law and state law claims “form part of the
18   same case or controversy under Article III of the United States Constitution” under 28 U.S.C. §
19   1367(a).
20           6.      Removal of this action to this Court is proper under 28 U.S.C. § 1441(b) because
21   removal is based on a claim arising under federal law, namely, 42 U.S.C. § 12131 and 29 U.S.C.
22   § 794, et seq. See Rivet v. Regions Bank, 522 U.S. 470, 475 (1998): “[S]tate-court actions that
23   original could have been filed in federal court may be removed to federal court by defendant . . .
24   federal jurisdiction exists . . . when a federal question is presented on the face of the Plaintiff’s
25   properly pleaded complaint.” Plaintiff's claims are based upon, and necessarily involve,
26   construction and application of federal law in that plaintiff claims to have suffered a violation of
27   her civil rights under the Americans with Disabilities Act, 42 U.S.C. § 12131, and Section 504 of
28   the Rehabilitation Act, 29 U.S.C. § 794, et seq.

                                            2
     DEFENDANT ALAMEDA UNIFIED SCHOOL DISTRICT’S NOTICE OF REMOVAL OF ACTION UNDER
     28 U.S.C. § 1441
          Case 3:19-cv-05434-EMC Document 1 Filed 08/29/19 Page 3 of 3


 1          [T]he presence or absence of federal-question jurisdiction is governed by the 'well-
            pleaded complaint rule,' which provides that federal jurisdiction exists only when a
 2          federal question is presented on the face of the plaintiff's properly pleaded
 3          complaint.

 4   (Rivet v. Regions Bank of Louisiana (1998) 522 U.S. 470, 475 (quoting Caterpillar, Inc. v.

 5   Williams (1987) 482 U.S. 386, 392 (internal quotation marks omitted); see also, City of Chicago

 6   v. International College of Surgeons (1997) 522 US 156, 165). On its face, Plaintiff’s complaint

 7   expressly alleges independent and separate claims arising solely under federal law. 28 U.S.C.

 8   §1441(b).

 9          7.      The joinder of claims based on State law does not defeat removal jurisdiction. 28

10   U.S.C. § 1441(c) provides:

11          Whenever a separate and independent claim or cause of action within the
            jurisdiction conferred by § 1331 of this title is joined with one or more otherwise
12          non-removable claims or causes of action, the entire case may be removed and the
            district court may determine all issues therein, or, in its discretion, may remand all
13
            matter in which State law predominates.
14

15          8.      Fewer than thirty (30) days have elapsed since Defendant learned of and received

16   a copy of plaintiff’s complaint such that this matter became removable to this Court. 28 U.S.C. §

17   1446(b).

18          9.      Venue is proper in the United States District Court for the Northern District of

19   California because this action arises out of occurrences alleged to have taken place in Alameda

20   County, California. See 28 U.S.C. § 1391(b).

21          10.     This notice of removal is signed by counsel for removing Defendant pursuant to

22   Rule 11 of the Federal Rules of Civil Procedure. The named Defendant has consented to the

23   removal.

24          WHEREFORE, Defendant respectfully requests that this action be removed to this Court.

25   Dated: August 29, 2019                        LEONE & ALBERTS

26                                                 /s/ Katherine A. Alberts
                                                   KATHERINE A. ALBERTS
27                                                 Attorneys for Defendant
                                                   ALAMEDA UNIFIED SCHOOL DISTRICT
28

                                            3
     DEFENDANT ALAMEDA UNIFIED SCHOOL DISTRICT’S NOTICE OF REMOVAL OF ACTION UNDER
     28 U.S.C. § 1441
